UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF1934 Date of Report (Date of earliest event reported): June 30, 2015 The Providence Service Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-34221 (Commission File Number) 86-0845127 (IRS Employer Identification No.) 64 East Broadway Blvd., Tucson, Arizona (Address of principal executive offices) (Zip Code) Registrant ’ s telephone number, including area code: (520) 747-6600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule425 under the Securities Act (17 CFR230.425) ☐Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) ☐Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 8.01 Other Events. On June 30, 2015, the Board of Directors of The Providence Service Corporation (the “Company”) determined that the Company’s2015 Annual Meeting of Stockholders (the “Annual Meeting”) will be held at Paul Hastings LLP, 75 East 55th Street, New York, NY 10022, at 9:00 a.m. (local time) on September16, 2015. Pursuant to Rule14a-8 promulgated under the Securities Exchange Act of1934, as amended and the Company’s amended and restated bylaws, in order for a stockholder to bring a proposal before, or make a nomination at, the Annual Meeting, such stockholder must deliver a written notice of such proposal and/or nomination to, or it must be mailed and received by, the Company’s Corporate Secretary at the principal executive officers of the Company, located at64 East Broadway Blvd., Tucson, AZ85701, no later than the close of business on July 17, 2015. Stockholders are also advised to review the Company’s amended and restated bylaws, which contain additional requirements about advance notice of stockholder proposals and director nominations. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE PROVIDENCE SERVICE CORPORATION Date: July7, 2015 By: /s/ James Lindstrom Name: James Lindstrom Title: Chief Financial Officer
